from appellant's knowing acquiescence in existing conditions, 2 and the
                State may suffer prejudice from the delay.       See Hart v. State, 116 Nev.
                558, 563-64, 1 P.3d 969, 972 (2000). Therefore, the district court did not
                err in denying the motion to withdraw a guilty plea. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                  Hardesty


                                                    ek     3+‘
                                                  Parragui




                cc: Thomas L. Stockard, District Judge
                     Robert E. Estes, Senior Judge
                     Jose Luis Valencia, Jr.
                     Attorney General/Carson City
                      Churchill County District Attorney
                      Churchill County Clerk




                     2 Appellant previously filed a motion to withdraw his guilty plea in
                2009. Valencia v. State, Docket No. 55317 (Order of Affirmance, May 7,
                2010). He failed to demonstrate why the claims raised in his current
                motion could not have been raised in his previous motion.



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A